Ticket to Work and Work Incentives Improvement Act - State Medicaid Director Letters

DEPARTMENT OF HEALTH & HUMAN
SERVICES Health Care Financing Administration
Center for Medicaid and State Operations 7500 Security Boulevard Baltimore, MD 21244-1850
October 26, 2000
Dear State Medicaid Director:
We are grateful for the strong interest shown by so many States in the recent Health Care
Financing Administration (HCFA) grant solicitations related to the Ticket to Work and Work
Incentives Improvement Act (TWWIIA) of 1999. As you are probably aware, the first round of
awards for both grants was announced on October 25, 2000.
Many states indicated to us that they were very interested in the new opportunities but could not
complete an application within the two-month window of time permitted. They expressed hope that
we would hold another round of grant solicitations with enough advance notice for States to plan
adequately to build upon the momentum of current planning efforts.
I am pleased to announce that we will accept another round of applications for both the
Infrastructure Grants and Demonstrations to Maintain Independence and Employment authorized
by this legislation.
A grant solicitation for the Medicaid Infrastructure Grants will be released annually for the duration
of the grant program, which is due to expire in 2011. The second grant solicitation will be
published in the Federal Register in calendar year 2001 for funding beginning January 1, 2002. The
grant solicitation for the Medicaid Infrastructure Grants is likely to be modified. Therefore, please
do not rely on the grant solicitation from the first round.
As you will recall, the Demonstration to Maintain Independence and Employment is a six-year
demonstration with $250 million in federal funding. After awarding the first round of grants, a
significant balance of demonstration funding will remain available for use by other states. HCFA
would like other interested states to begin participating in this demonstration as soon as possible to
maximize the length of time that states can operate demonstration projects.
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd102600.asp (1 of 3)4/12/2006 1:11:44 PM Ticket to Work and Work Incentives
Improvement Act - State Medicaid Director Letters

Unlike the infrastructure grants, this letter serves as HCFA's notice to you that we are re-releasing
the grant solicitation for the Demonstration to Maintain Independence and Employment. Bearing in
mind that states requested more than sixty days to complete grant solicitations, the application due
date to HCFA is April 30, 2001. Also unlike the infrastructure grants, please note that if all of the
funding is committed as a result of the applications received in April 2001 there will never be
another opportunity to apply for this demonstration.

Page 2 - State Medicaid Director
Please access our TWWIIA web site at www.hcfa.gov for information on how to apply for these
grants and for questions and answers related to the solicitations. If you have any questions please
contact Joe Razes, project manager, at (410) 786-6126.
Thank you for your strong interest in removing employment barriers for people with disabilities.
Sincerely,
/s/
Timothy M.
Westmoreland Director
cc:
All HCFA Regional Administrators

All HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge Director, Health Policy Unit American Public Human Services Association
Joy Wilson Director, Health Committee National Conference of State Legislatures
Matt Salo Director of Health Legislation National Governors' Association
Jenifer E. Urff Director of Government Relations
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd102600.asp (2 of 3)4/12/2006 1:11:44 PM Ticket to Work and Work Incentives
Improvement Act - State Medicaid Director Letters

National Association of State Mental Health Program Directors
Brent Ewig Senior Director, Access Policy Association of State and Territorial Health Officers
<% 'Sitewide navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd102600.asp (3 of 3)4/12/2006 1:11:44 PM

